Citation Nr: 1147433	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-30 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of malaria.

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1969 to January 1972, to include a tour of duty in the Republic of Vietnam from March 1970 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.  The issues have been recharacterized to better reflect the evidence of record and the allegations of the Veteran.

The Veteran testified at an April 2011 personal hearing held before the undersigned at the Roanoke, Virginia, RO.  A transcript of the hearing is of record.

The issue of service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the April 2011 hearing, prior to the promulgation of a Board decision, the Veteran withdrew his appeal for service connection for residuals of malaria.

2.  An unspecified skin condition has been present continually since service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on a claim of entitlement to service connection for residuals of malaria have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).

2.  Resolving all doubt in the Veteran's favor, the criteria for service connection of a skin disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).

At the April 2011 Board hearing, the Veteran stated that he wished to withdraw his appeal with regard to a claim of entitlement to service connection for residuals of malaria.  He additionally submitted a written statement of his intent to withdraw that appeal.

As the Veteran has withdrawn the appeal of that issue in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on the matter.

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board is granting in full the benefit sought on appeal with respect to service connection for a skin disorder.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Skin Disorder

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records (STRs) reveal no treatment for, or complaints of, symptoms related to any skin condition.  However, the Veteran currently reports that he contracted and was treated for what he describes as athlete's foot in service, and that condition has persisted and has spread over the years since service.  The Veteran is competent to report on signs and symptoms he observes.  Layno v. Brown, 6 Vet. App. 465 (1994).  The mere absence of contemporaneous records is not basis upon which to reject the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Moreover, several friends and relatives have submitted statements describing their own lay observations of the Veteran's ongoing skin problems.  They report that he has had recurrent progressive rashes over the years since service.  This is competent evidence of the condition over the years, and corroborates the Veteran's allegations.  

VA and private treatment records document some treatment for skin conditions since 1997; recent records demonstrate current symptomatology, and the Veteran was able to display current skin changes at the April 2011 hearing.  While it is true that there is no clear medical evidence establishing that any current condition is the same condition described in service or over the intervening years, the Veteran has reported that his symptoms have been consistent.  As this is the only evidence of record bearing on symptomatology, further development for a medical opinion would be useless; there are no findings or descriptions of a skin disorder to be weighed other than the Veteran's. 

In sum, competent, uncontradicted lay evidence establishes the presence of a skin disorder since service.  Continuity of symptomatology and chronicity of the disorder has been established.  Affording the Veteran the benefit of the doubt on the question of medical nexus, the Board finds that service connection for a skin disorder is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

The appeal for service connection for residuals of malaria is dismissed.

Service connection for a skin disorder is granted.


REMAND

Remand is required with respect to the left knee disability for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the April 2011 hearing, the Veteran reported that he had been treated by the VA for left knee problems in 1972, soon after his separation from service.  The claims file does not reflect efforts were made to obtain such records or to determine if they in fact exist.  VA records must be associated with the claims file unless it is certified that they do not exist or are unavailable and further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c).  On remand, appropriate steps to identify and obtain VA records from 1972 to the present must be undertaken, to include locating and searching archived records.

The duty to assist also includes providing an examination when necessary.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's STRs reveal that, in November 1969, he was treated with liniment for contusions of both knees.  In February 1971, the Veteran was treated for a right knee injury.  The initial note refers to the left knee, but later that same note indicates it was the right knee; subsequent notes, including a physical profile, show right, not left, knee involvement.  During the April 1971 Board hearing, the Veteran was made aware of the conflict, but insisted that it was his left leg which was injured and casted.

The Board concludes, based on the contemporaneous STRs, that the Veteran's more serious knee injury in February 1971 did not involve his left knee.  He has maintained an injury to his left knee while operating a pressure washer, but the description of treatment and timing appears actually to be the February 1971 right knee injury.  The sole established left knee injury at this time is the November 1969 contusion.  On remand, the Veteran may provide additional evidence on this point.

This injury is, nevertheless, sufficient to meet the McLendon test.  Thus, an examination and medical opinion is required on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical records for treatment and evaluation of the Veteran from Salem, Virginia VA Medical Center and all associated clinics, to include Lynchburg, and any other VA facility identified in the record or by the Veteran, for the period from January 1972 to the present.  All requests must include reference to archived records.  All records and responses received should be associated with the claims file, including any written responses certifying as to the existence or availability of records.

2.  After completion of 1 above, to the extent, possible schedule the Veteran for a VA joints examination.  The claims file must be reviewed in conjunction with the examination, the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary testing, to include x-rays, should be accomplished.  The examiner must identify all current disabilities of the left knee.  The examiner must opine as to whether any such current disability is at least as likely as not (50 percent or greater probability) caused or aggravated by or is otherwise related to the Veteran's military service.  

For purposes of examination, the sole left knee injury in service is shown to be a November 1969 contusion.  A February 1971 injury involved the right knee.  The examiner should fully describe and consider any other allegation of injury made at examination.  The examiner must specifically comment on the role, if any, of a 15- to 20-foot fall from a tree February 2004, in which the Veteran struck his left side and back in producing any current left knee disability.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and after any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


